              Case 1:20-cv-00204-JRN Document 16 Filed 07/28/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

TRUITT WIELAND                                     §
                                        Plaintiff, §
vs.                                                §             No. 1:20-CV-00204
                                                   §
TARGET CORPORATION                                 §
                                      Defendant. §

                       JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT

         Pursuant to Local Rule CV-88(b) and the Scheduling Order in this cause, the parties,

Plaintiff, Truitt Wieland (“Plaintiff”) and Defendant, Target Corporation (“Defendant”), hereby

submit this Report on Alternative Dispute Resolution (“ADR”) and would respectfully show the

Court as follows:

         1.       To date, Plaintiff has made a settlement demand and Defendant has made a

settlement offer in response to Plaintiff’s demand, pursuant to the Scheduling Order.

         2.       The parties have agreed to mediate this case and are conferring about possible

mediators and a date to mediate.

         3.       The person responsible for settlement negotiations and evaluating whether ADR is

appropriate for Plaintiff is counsel for Plaintiff, Troy Harber, Law Office of Troy Harber.

         4.       The people responsible for settlement negotiations and evaluating whether ADR is

appropriate for Defendant are Target representatives, and counsel for Defendant, Deborah Clark

of Clark & Clark.

                                              Respectfully Submitted,

                                              CLARK & CLARK
                                              A Division of Clark Legal Services, PLLC

                                       By:    /s/ Deborah G. Clark
                                              Deborah G. Clark
                                              State Bar No. 04276550
                                              deborah@clarkandclarklaw.com
                                              3624 North Hills Drive, Suite 205-A
                                              Austin, Texas 78731

                                                  1
1300-036/Joint ADR Report
            Case 1:20-cv-00204-JRN Document 16 Filed 07/28/20 Page 2 of 2



                                             (512) 241-1800 Telephone
                                             (512) 241-1760 Fax
                                             ATTORNEYS FOR DEFENDANT
                                             TARGET CORPORATION

                                             LAW OFFICE OF TROY HARBER

                                             Electronically Signed with Permission:
                                      By:    /s/ Troy Harber
                                             Troy Harber
                                             State Bar No. 0793082
                                             troy@southaustinlaw.com
                                             1007 Mopac Circle, Suite 102
                                             Austin, Texas 78746
                                             Phone: (512) 799-2336
                                             Fax:     (512) 276-6604

                                             Bradley L. Houston
                                             State Bar No. 10051600
                                             brad@bradhoustonlaw.com
                                             ATTORNEYS FOR PLAINTIFF
                                             TRUITT WIELAND

                                   CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that on this 28th day of July 2020, a true and correct
copy of the above and foregoing document was electronically filed with the Clerk of Court using
the CM/ECF system, and was served via electronic means, pursuant to the Federal Rules of Civil
Procedure, to all parties and their representatives:

 Troy Harber
 Law Office of Troy Harber
 1007 Mopac Circle, Suite 102
 Austin, Texas 78746
 troy@southaustinlaw.com

 Bradley L. Houston
 Law Office of Bradley Houston
 1007 Mopac Circle, Suite 102
 Austin, Texas 78746
 brad@bradhoustonlaw.com
 ATTORNEYS FOR PLAINTIFF, TRUITT
 WIELAND




                                                 2
1300-036/Joint ADR Report
